DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1-3, 6-10, 13-17, 20, 22, and 24-28 of the Response filed 14 March 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-10, 13-17, 20, 22, and 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Issues specific to the listed claims are addressed in the paragraphs below.
Each of independent claims 1, 8, and 15 recites the following limitations (or equivalents thereof), “transmitting a reminder message from the computing device to the other computing device for presentation of the reminder message via the other computing device, the reminder message comprising the reminder requirement associated with the best worker.” The applicant contends, on p. 14 of the Response, that support for the limitations can be found in the originally-filed disclosure in FIGS. 1a, 1b, and 2, and in paras. [0017], [0021], [0024], [0025], [0029], and [0033]. The examiner has found no mention of the claimed “transmitting a reminder message” “comprising the reminder requirement” element, or an equivalent thereof, in FIGS. 1a, 1b, and 2. Further, para. [0017] generally describes FIGS. 1a and 1b, para. [0021] generally describes operation of computer applications, para. [0024] generally describes operation of a server, para. [0025] relates to determining risk probability based on tasks previously accepted and tasks completed, and para. [0033] generally describes sending of follow-through risk notifications, but none of the paragraphs mentions a “transmitting a reminder message” “comprising a reminder requirement.” Para. [0029] comes closest to providing support by stating, “The task tracking module 152 may determine factors such as, but not limited to, that a worker requires his/her project manager to constantly remind the worker of the assigned task, that a worker is more likely to complete a task if assigned with the knowledge of another person, such as, but not limited to, another colleague or another manager, etc.” But even para. [0029] does not adequately support “transmitting a reminder message” “comprising a reminder requirement” for purposes of meeting the requirements of 35 USC 112. Such claim limitations, therefore, constitute new matter.
Claims 2, 3, 6, 7, 9, 10, 13, 14, 16, 17, 20, 22, and 24-28 depend from one of independent claims 1, 8, and 15, and due to that dependency, each of the dependent claims includes the limitations of its respective independent claim. The dependent claims are, therefore, rejected for the same reasons as those outlined above regarding independent claims 1, 8, and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-8, 10, 13-15, 17, 20, 22, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2015/0317582 A1 to Nath et al. (“Nath 2015”), in view of U.S. Pat. App. Pub. No. 2014/0372160 A1 to Nath et al. (“Nath 2014”), further in view of U.S. Pat. No. 9,720,707 B1 to Shook et al. (“Shook”), further in view of U.S. Pat. App. Pub. No. 2017/0359273 A1 to Dubey et al. (“Dubey”), further in view of U.S. Pat. App. Pub. No. 2017/0140322 A1 to Kozloski et al. (“Kozloski”), and further in view of U.S. Pat. No. 10,027,796 B1 to Almog et al. (“Almog”).
Regarding independent claim 1, Nath 2015 teaches the following limitations:
“A method for project resource risk management, the method comprising” the steps listed below. Nath 2015 teaches, in its abstract, “A ‘Context-Aware Crowdsourced Task Optimizer’ provides various processes to optimize task recommendations for workers in mobile crowdsourcing scenarios by automatically identifying and recommending bundles of tasks compatible with workers' contexts (e.g., worker history, present or expected locations, travel paths, working hours, skill sets, capabilities of worker's mobile computing devices, etc.).” The various processes in Nath 2015 read on the claimed “method.” The optimizing of task parameters in Nath 2015 is one form of acts that read on the claimed “project resource risk management.”
“Collecting, by a computing device, worker data associated with workers, wherein the worker data comprises interactions of the workers.” Nath 2015 teaches, in para. [0001] “Advances in smart phone technologies along with their ever-increasing popularity have led to development of mobile crowdsourcing markets where workers are paid to perform various tasks. Mobile crowdsourcing differs from traditional crowdsourcing in that workers often need to be at specific contexts (such as location, transportation mode, surroundings, etc.) to perform assigned tasks using their smart phones or other mobile computing devices.” Nath 2015 teaches, in para. [0071] “In general, worker's preference towards payment and task complexity and how much payment he expects per unit ‘effort’ (e.g., time spent, distance travelled, etc.) varies across workers. The Context-Aware Crowdsourced Task Optimizer automatically learns and models such worker preferences by analyzing the history of individual workers or particular groups or bundles of workers with respect to various tasks acceptances, task completions, task parameters including payment amounts, complexity or difficulty, distance, time, etc.” Nath 2015 teaches, in para. [0072] “Further, in various embodiments, an online worker questionnaire or the like can be used to request initial worker preferences, profile information, task history, etc., for use in constructing or learning the initial worker model.” The learning and modelling of worker preferences in Nath 2015 reads on the claimed “collecting, by a computing device, worker data associated with workers.” The worker preferences being based on completion of tasks performed using mobile computing devices in Nath 2015 reads on the claimed “wherein the worker data comprises interactions of the workers.” 
“Identifying, by the computing device, previously completed tasks associated with the workers from the worker data.” Nath 2015 teaches, in para. [0071], “In general, worker's preference towards payment and task complexity and how much payment he expects per unit ‘effort’ (e.g., time spent, distance travelled, etc.) varies across workers. The Context-Aware Crowdsourced Task Optimizer automatically learns and models such worker preferences by analyzing the history of individual workers or particular groups or bundles of workers with respect to various tasks acceptances, task completions, task parameters including payment amounts, complexity or difficulty, distance, time, etc.” The analyzing of worker histories, including task completions, in Nath 2015, reads on the claimed “identifying, by the computing device, previously completed tasks associated with the workers from the worker data.”
“Determining, by the computing device, a task completion rate for each one of the workers, wherein the task completion rate relates to the previously completed tasks and how many of the previously completed tasks were completed on time.” Nath 2015 teaches, in para. [0043], “In other words, the Context-Aware Crowdsourced Task Optimizer provides personalized task recommendations to individual workers (or to specific groups of workers) based on their current context and their predicted future contexts, as well any optional personal preferences towards different types of tasks. In various embodiments, these personal preferences are optionally specified by the worker and/or automatically learned by the Context-Aware Crowdsourced Task Optimizer by observing factors including, but not limited to, worker acceptance of particular types of tasks, acceptance of tasks at particular price points, task completions over time, etc.” Nath 2015 teaches, in para. [0060], “A task is considered to be successfully completed if it is performed by at least one worker within the deadline of the task.” The tracking of task completions over time of the workers in Nath 2015 reads on the claimed “determining, by the computing device, a task completion rate for each one of the workers, wherein the task completion rate relates to the previously completed tasks.” The tracking of task completions, where completing tasks indicates that they were handled within deadlines, reads on the claimed “how many of the previously completed tasks were completed on time.”
“Receiving, by the computing device, a new task to be assigned to the workers.” Nath teaches, in para. [0026], “In general, as illustrated by FIG. 1, the processes enabled by the Context-Aware Crowdsourced Task Optimizer begin operation by using a task input module 100 to receive one or more tasks 105 from human or virtual task publishers (110, 115, 120). In addition, the task input module 100 also receives one or more optional task contexts, e.g., prices, location, deadlines, number of instances, etc.”
“Determining, by the computing device, bandwidth required to complete the new task.” Nath 2015 teaches, in para. [0028], “Once one or more tasks 105 have been received from any of the task publishers (110, 115, 120), a task recommendation module 130 evaluates those tasks, any associated task contexts, learned worker models 135 for one or more human or virtual workers (140, 145, 150, 155) in a worker pool 160, and current and future worker contexts (165 and 170, respectively) to construct task bundles that optimize completion rates and pricing relative to one or more particular workers in the worker pool.” Nath teaches, in para. [0088], “Given the above parameters, and any of a wide range of additional considerations or parameters (e.g., age, gender, fitness level, education, skills, worker's computing devices, tools, equipment, travel capabilities, quality reviews of worker or task result from task publisher, etc.) the Context-Aware Crowdsourced Task Optimizer uses various machine learning processes (e.g., logistic regression or other processes) to learn a vector of worker characteristics, θ, for each worker or group of workers for use in understanding and modeling the behavior of each worker.” Using the worker parameters for distributing tasks, in Nath 2015, reads on the claimed “determining, by the computing device, bandwidth required to complete the new task.”
“Determining, by the computing device, a worker completion probability for each of the workers, wherein the worker completion probability is a probability that a respective worker will complete the new task.” Nath 2015 teaches, in para. [0052], “Given such information, the Context-Aware Crowdsourced Task Optimizer will evaluate the learned worker models to return a probabilistic likelihood that particular workers will perform the particular task or bundle (optionally within some period of time).”
“Providing a recommendation, by the computing device, of a best worker to complete the new task, wherein the providing the recommendation comprises the computing device analyzing the worker completion probabilities, wherein the best worker belongs to the workers.” Nath 2015 teaches, in para. [0052], “However, given a potentially very large worker pool, it is likely that multiple workers will be identified as having relatively high probabilities of completing particular tasks or task bundles. So, the question becomes which workers will receive the recommendation where they have the same or similar probability of completing the task or task bundle. As noted above, the recommendation question is answered by assigning or recommending tasks in a way that optimizes the task completion rates over all (or most tasks).” Nath 2015 teaches, in para. [0055], “Another example of actively notifying workers is that in various embodiments, the Context-Aware Crowdsourced Task Optimizer pushes recommendations of tasks to workers that are near tasks that can be accepted, or to remind the worker to complete tasks depending upon time or current location of worker. In other words, when the worker is near (or heading towards) a task location, the system can remind the worker to perform a previously assigned task. For example, the Context-Aware Crowdsourced Task Optimizer can alert the worker or send a message to a computing device (e.g., a cell phone) of the worker.” Recommending tasks to workers in an optimal way in Nath 2015 reads on the claimed “providing a recommendation, by the computing device, of a best worker to complete the new task.” Basing the recommendations on probabilities of completion in Nath 2015 reads on the claimed “wherein the providing the recommendation comprises the computing device analyzing the worker completion probabilities.” Subsets of workers that receive task messaging in Nath 2015 reads on the claimed “wherein the best worker belongs to the workers.”
“Wherein the providing the recommendation comprises transmitting a recommendation message from the computing device” “for presentation of the recommendation message.” Nath 2015 teaches, in para. [0028], “The task recommendation module 130 then recommends or presents those task bundles to specific workers.” Nath 2015 teaches, in para. [0149], “FIG. 5 illustrates a simplified example of a general-purpose computer system on which various embodiments and elements of the Context-Aware Crowdsourced Task Optimizer, as described herein, may be implemented.” The presenting of task bundles by the computer system, to the workers, in Nath 2015, reads on the claimed “wherein the providing the recommendation comprises transmitting a recommendation message from the computing device” “for presentation of the recommendation message.”
Nath 2014 teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by Nath 2015:
The claimed “interactions of the workers” is “with one or more computer applications.” Nath 2015 teaches, in para. [0001] “Advances in smart phone technologies along with their ever-increasing popularity have led to development of mobile crowdsourcing markets where workers are paid to perform various tasks. Mobile crowdsourcing differs from traditional crowdsourcing in that workers often need to be at specific contexts (such as location, transportation mode, surroundings, etc.) to perform assigned tasks using their smart phones or other mobile computing devices.” Nath 2015 does not appear, however, to teach that performing tasks using smart phones entails interacting with computer applications. Nath 2014 teaches, in para. [0006], “One or more aspects are directed towards providing an application for executing on a mobile device, in which the application executes a crowdsourcing task selected for a user of the mobile device based at least in part upon context information sensed at the mobile device. The application may use at least one sensor of the mobile device to automatically perform at least part of the task. The application may execute at least one task written as a cross-platform task.” Nath 2014 teaches, in para. [0068], “Turning to the mobile devices, as shown in FIG. 2 a mobile device (e.g., 106.sub.1) of a worker runs a client application that is customized for the specific platform. In one implementation, the application includes a continuous context sensing component (e.g., 248.sub.1), and a browser component (e.g., 249.sub.1).” Nath 2014 teaches, in para. [0069], “In one implementation, the browser component 249.sub.1 hosts the actual tasks.” The interactions between the users and the browsers (running on the mobile devices of the users), in Nath 2014, reads on the claimed “interactions of the workers with one or more computer applications.”
The claimed “recommendation message” is transmitted “to another computing device,” and the claimed “presentation of the recommendation message” is “via the other computing device.” Nath 2015 teaches, in para. [0028], “The task recommendation module 130 then recommends or presents those task bundles to specific workers.” Nath 2015 teaches, in para. [0149], “FIG. 5 illustrates a simplified example of a general-purpose computer system on which various embodiments and elements of the Context-Aware Crowdsourced Task Optimizer, as described herein, may be implemented.” Nath 2015 does not appear, however, to explicitly teach or suggest the recommendation message being transmitted to another computing device of the worker, for displaying to the worker by the other computing device. Nath 2014 teaches, in para. [0068], “Turning to the mobile devices, as shown in FIG. 2 a mobile device (e.g., 106.sub.1) of a worker runs a client application that is customized for the specific platform. In one implementation, the application includes a continuous context sensing component (e.g., 248.sub.1), and a browser component (e.g., 249.sub.1).” Nath 2014 teaches, in para. [0054], “With the list of candidates, the task broker 108/selection process 232 may select them, such as by the accompanying ranking score. The task broker 108 may then proactively ‘push’ an offer to the selected mobile device user, or attempt to match the task to a worker who has requested work, to ask whether the worker will accept the task.” The presenting of push messages to mobile devices of workers, for displaying of information contained in the messages, in Nath 2014, reads on the claimed “transmitting a recommendation message” “to another computing device for presentation of the recommendation message via the other computing device.”
Nath 2014 describes, in its abstract, “a context-aware mobile crowd sourcing service/system,” similar to the claimed invention and to Nath 2015. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have implemented the recommending and performing of tasks with smart phones, of Nath 2015, to include recommending and performing the tasks via the smart phone, of Nath 2014, to facilitate the collection of contextual information during performing of the tasks, as taught by Nath 2014 (see paras. [0068] and [0069]).
Shook teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Nath 2015 and Nath 2014:
“Wherein the identifying comprises the computing device analyzing the worker data using natural language processing.” Nath 2015 teaches, in para. [0072], “Further, in various embodiments, an online worker questionnaire or the like can be used to request initial worker preferences, profile information, task history, etc., for use in constructing or learning the initial worker model.” Shook teaches, in col. 12, ll. 43-45, “As shown in FIG. 4, process 400 may include receiving employee information associated with an employee (block 410).” Shook teaches, in col. 13, ll. 9-11, “In some implementations, cloud platform 220 may provide a user interface including a set of prompts to obtain employee information.” Shook teaches, in col. 13, ll. 28-35, “In some implementations, cloud platform 220 may parse a document to obtain the employee information. For example, cloud platform 220 may utilize a natural language processing technique to parse a resume document and obtain information identifying a set of tasks completed by a particular employee (e.g., a particular entity), a set of roles assigned to the particular employee, a salary history of the particular employee, or the like.” The worker questionnaire of Nath 2015 is analogous to the resume and other employee documents of Shook. The parsing of the documents using natural language processing in Shook reads on the claimed “the computing device analyzing the worker data using natural language processing.”
Shook describes obtaining information regarding groups of entities including employees (see abstract and col. 1, l. 5), similar to the claimed invention and to the combination of Nath 2015 and Nath 2014. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the worker information input processes of the combination of Nath 2015 and Nath 2014, to include the use of natural language processing techniques as in Shook, because by automatically obtaining employee information it may reduce a utilization of computing resources relative to another technique where employee information is manually entered via a user interface, as taught by Shook (see col. 13, ll. 48-52).
Dubey teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Nath 2015, Nath 2014, and Shook:
“Generating, by the computing device, a visual model illustrating the task completion rate of each of the workers.” Nath 2015 teaches, in para. [0140], “This enables the task publisher to work with an interactive user interface component of the Context-Aware Crowdsourced Task Optimizer to adjust or modify one or more task contexts (e.g., task pricing, deadlines, etc.) to see what effect those adjustments will have on the predicted task completion rate.” Nath 2015 teaches, in para. [0141], “In particular, for each payment amount, π.sub.i, to be modelled, the Context-Aware Crowdsourced Task Optimizer uses the worker models learned from each worker's historical data, and runs Algorithm 1, with P.sub.τω providing the probability of worker ω completing the task τ for the payment being considered, to determine the probability that the task will actually be completed. The results are then provided to the task publisher via a user interface in the form of a graph, table, chart, etc., that presents task completion rates for different payment values.” While Nath 2015 teaches presenting information on a user interface, Nath 2015 does not describe specifics regarding the user interface or displayed information. Dubey teaches, in para. [0053], “FIG. 9 shows an example resource detail interface 900. The resource detail interface 900 includes a resource details section 902, and a categorized details section 904. The resource details section 902, in this example, includes a profile summary section 906, a derived metrics section 908, as well as profile visualizations, e.g., the visualizations 910 and 912. The resource details section 902 may include profile text, educational highlights, career highlights, or other details.” Dubey teaches, in para. [0054], “The resource detail interface 900 may include any number or type of visualizations 910 and 912 to provide, e.g., a graphical interpretation of resource characteristics.” FIG. 9 depicts a graph showing “Task Taken v/s Successful,” “Task Taken,” and “Task Completed” indicators over time. Providing the visualizations about resources in Dubey reads on the claimed “generating, by the computing device, a visual model illustrating the task completion rate of each of the workers.”
Dubey describes processes for allocating resources to tasks (see abstract), similar to the claimed invention and to the combination of Nath 2015, Nath 2014, and Shook. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the task optimizer of the combination of Nath 2015, Nath 2014, and Shook, to provide visualizations like those of Dubey, to summarize resource information and facilitate understanding of the resource information by graphically interpreting resource characteristics, as taught by Dubey (see paras. [0053] and [0054]).
Kozloski teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Nath 2015, Nath 2014, Shook, and Dubey:
“Wherein the determining the bandwidth comprises analyzing the new task using further natural language processing.” Kozloski teaches, in para. [0043], “Referring to FIG. 1, the next step 402 is to extract at least one cognitive skill from the description of the task using machine learning methods. The system uses machine learning methods, which can be, but are not limited to, latent Dirchlet allocation, natural language processing, and/or automatic question and answer processing, and/or any other machine learning method known in the relevant art.” Using natural language processing to extract skills requirements from task descriptions in Kozloski reads on the claimed “analyzing the new task using further natural language processing.”
Kozloski describes selecting workers to accomplish tasks (see abstract), similar to the claimed invention and the combination of Nath 2015, Nath 2014, Shook, and Dubey. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the analysis of tasks of the combination of Nath 2015, Nath 2014, Shook, and Dubey, to include the natural processing of Kozloski, because automation of such steps is an efficient way to extract information from task descriptions. (See para. [0043 of Kozloski.)
Almog teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Nath 2015, Nath 2014, Shook, Dubey, and Kozloski:
“Identifying, by the computing device and via additional natural language processing performed on the worker data, a reminder requirement for the best worker, wherein the reminder requirement is a factor that the best worker requires a manager to remind the best worker of the assigned task.” Nath 2015 teaches, in para. [0055], “Another example of actively notifying workers is that in various embodiments, the Context-Aware Crowdsourced Task Optimizer pushes recommendations of tasks to workers that are near tasks that can be accepted, or to remind the worker to complete tasks depending upon time or current location of worker. In other words, when the worker is near (or heading towards) a task location, the system can remind the worker to perform a previously assigned task.” While Nath 2015 teaches use of reminders, Nath 2015 does not appear to explicitly teach reminders involving natural language processing, factors, or managers. Almog teaches, in col. 6, ll. 31-37, “In some aspects, the natural language processor 204 may begin with a topic segmentation component 214. The topic segmentation component may analyze the textual input for contextual cues and key words. The topic segmentation component 214 may then isolate those key words and associate them with general topics that may be preloaded into the natural language processor 204.” Almog teaches, in col. 6, l. 66 to col. 7, l. 3, “In the event that the topic segmentation component 214 detects a textual command associated with creating a new note, the topic segmentation component 214 may send the textual input to the multiple reminder generator operation 224.” Almog teaches, in col. 7, ll. 5-23, “After the textual input is analyzed by the topic segmentation component 214, the textual input may then be analyzed by the feature extraction component 216. The feature extraction component may extract lexical features 228 and contextual features 232 from the textual input for use by the domain classification component 218. The lexical features 228 that may be analyzed in the feature extraction component 216 may include, but are not limited to, word n-grams 226. A word n-gram is a contiguous sequence of n words from a given sequence of text. The contextual features 232 that may be analyzed by the feature extraction component 216 may include, but are not limited to, a top context and an average context. A top context may be a context that is determined by comparing the topics and key words of the textual data with a set of preloaded contextual cues. An average context may be a context that is determined by comparing the topics and key words of historical smart reminders, emails, text messages, and other data. The feature extraction component 216 may also skip contextually insignificant inputs when analyzing the textual input.” Almog teaches, in col. 8, ll. 31-39, “The reminder manager 206 may prepare the smart reminder for display. The reminder manager 206 may also be responsible for saving the smart reminder for subsequent data analysis in the natural language processor 204. The reminder manager 206 may store smart reminders in the reminder store 240. The reminder store 240 may be located locally on the device of the user, remotely (e.g., server or distributed cloud environment), or as a combination of both local and remote storage locations.”  The use of natural language processing to determine contextual features, including historical smart reminders, in Almog, reads on the claimed “identifying, by the computing device and via additional natural language processing performed on the worker data, a reminder requirement for the best worker.” The historical smart reminders including those generated using the reminder manager, in Almog, reads on the claimed “wherein the reminder requirement is a factor that the best worker requires a manager to remind the best worker of the assigned task.”
“Transmitting a reminder message from the computing device to the other computing device for presentation of the reminder message via the other computing device, the reminder message comprising the reminder requirement associated with the best worker.” Almog teaches, in col. 4, l. 49 to col. 5, l. 2, “At detect triggering event 106, a trigger associated with the smart reminder may be detected. In aspects, a smart reminder may have one or more triggers and each trigger may be associated with an identified entity. For example, as detailed above, an entity associated with “Kim Baxter” may serve as a trigger for the smart reminder. Additionally, another entity such as “innovation meeting” associated with the input may serve as a trigger for the smart reminder. In this case, when an electronic device detects Kim Baxter, the smart reminder may be triggered and display the input on the screen of an electronic device.” The sending of the smart reminder from the system to the electronic device, in Almog, reads on the claimed “transmitting a reminder message from the computing device to the other computing device for presentation of the reminder message via the other computing device, the reminder message comprising the reminder requirement associated with the best worker.” Additionally or alternatively, Nath 2015 teaches, in para. [0055], “the Context-Aware Crowdsourced Task Optimizer pushes recommendations of tasks to workers that are near tasks that can be accepted, or to remind the worker to complete tasks depending upon time or current location of worker. In other words, when the worker is near (or heading towards) a task location, the system can remind the worker to perform a previously assigned task,” which also reads on the claim limitations.
Almog teaches processing user inputs for task applications similar to the claimed invention and to the combination of Nath 2015, Nath 2014, Shook, Dubey, and Kozloski. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the reminder aspects of the combination of Nath 2015, Nath 2014, Shook, Dubey, and Kozloski, to include the natural language processing and smart reminder aspects of Almog, so that reminders are provided to the appropriate entities at appropriate times, as taught by Almog (see col. 1, ll. 57-67).
Regarding claim 3, the combination of Nath 2015, Nath 2014, Shook, Dubey, Kozloski, and Almog teaches the following limitations:
“A method as in claim 1, wherein the bandwidth comprises an estimated amount of time to complete the new task, resources necessary to complete the new task, and skills required to complete the new task.” Nath 2015 teaches, in para. [0015], “Examples of present and future worker contexts includes, but are not limited to, worker history, present or expected worker locations, travel paths, working hours, skill set, capabilities of worker's fixed and mobile computing devices, etc.” Nath 2015 teaches, in para. [0057], “Context-Aware Crowdsourced Task Optimizer receives inputs including historical, real-time and future context information of multiple workers, and task properties (such as location, payment, deadline, etc.) from one or more task publishers.” Determining worker contexts including skill set and device capabilities in Nath 2015 reads on the claimed “wherein the bandwidth comprises” “resources necessary to complete the new task, and skills required to complete the new task.” Determining task deadlines in Nath 2015 reads on the claimed “an estimated amount of time to complete the new task.”
Regarding claim 6, the combination of Nath 2015, Nath 2014, Shook, Dubey, Kozloski, and Almog teaches the following limitations:
“A method as in claim 1, further comprising: transmitting, by the computing device, the worker data, the task completion rate for the workers, and the visual model to a machine learning system to form an updated machine learning system.” Nath 2015 teaches, in para. [0016], “The machine learning techniques consider each workers history and behavior with respect to task types, task completion rates, contexts such as locations, travel direction, schedule, capabilities or skills of each worker (e.g., professional photographer, foreign language skills, etc.), capabilities of the workers mobile computing devices or tools (e.g., high resolution still or video cameras, laser rangefinders, microphones, etc.).” Nath 2015 teaches, in para. [0029], “In general, the aforementioned learned worker models 135 are generated by a worker model generation module 180 that uses any of a wide variety of machine learning techniques to generate machine-learned models for each worker (or worker group). The worker model generation module 180 also update the learned worker models 135 over time when additional observations (e.g., task completions, worker history, etc.) become available.” Entering skills and task completion rates into the machine learning techniques in Nath 2015 reads on the claimed “transmitting, by the computing device, the worker data, the task completion rate for the workers” “to a machine learning system.” Updating the machine-learned models in Nath 2015 reads on the claimed “to form an updated machine learning system.” Dubey teaches, in para. [0022], “The dynamic resource analysis machine (“DRAM”) described below implements a technical multi-dimensional assessment system for resources, performs complex assessments of the resources, and defines and generates improved machine interfaces that deliver the assessments, e.g., for consideration and possible selection of a resource. The DRAM may perform the complex assessments on a wide range of resource types for any type of task. A few examples of resource types include: software programs; trained and untrained machine learning models; artificial intelligence engines; robots; machines; tools; mechanical, chemical, and electrical equipment, database models; machines; individual workers with specific skills; and mechanical, chemical, or electrical components.” Dubey teaches, in para. [0053], “FIG. 9 shows an example resource detail interface 900. The resource detail interface 900 includes a resource details section 902, and a categorized details section 904. The resource details section 902, in this example, includes a profile summary section 906, a derived metrics section 908, as well as profile visualizations, e.g., the visualizations 910 and 912. The resource details section 902 may include profile text, educational highlights, career highlights, or other details.” Dubey teaches, in para. [0070], “In some implementations, the DRAM 112 determines a combined assessment score for the resource under assessment. In that respect, the DRAM 112 may implement a machine learning module trained to learn the weightings of each metric to arrive at the final assessment score for each resource, as just one example.” The application of data of the visualizations in the machine learning module of Dubey reads on the claimed “transmitting” “the visual model to a machine learning system.” The rationales for combining the teachings of Nath 2015 and Dubey, and the teachings of the other cited references, in the rejection of claim 1, also apply to this rejection of claim 6.
“Using the updated machine learning system to analyze and predict worker task completion and to give an answer to a question.” Nath 2015 teaches, in para. [0090], “The learned worker models are updated over time as more data is collected for each worker. Periodic, continuous, or real-time updates to these models over time ensures that the Context-Aware Crowdsourced Task Optimizer has the ability to provide accurate and up to date estimations of workers' predicted behaviors regarding recommended tasks or task bundles.” The use of updated models to provide estimations in Nath 2015 reads on the claimed “using the updated machine learning system to analyze and predict worker task completion.” Providing the recommendations to task publishers in Nath 2015 reads on the claimed “to give an answer to a question.”
Regarding claim 7, the combination of Nath 2015, Nath 2014, Shook, Dubey, Kozloski, and Almog teaches the following limitations:
“A method as in claim 1, wherein the worker completion probability comprises at least one of a Markov model, a simple binary regression model, and a completion probability model.” Nath 2015 teaches, in para. [0015], “In general, a ‘Context-Aware Crowdsourced Task Optimizer,’ as described herein, optimizes recommendations to particular workers for paid (or voluntary) tasks in mobile crowdsourcing scenarios. These recommendations use any of a variety of machine-learning processes to learn statistical or probabilistic worker models that are then used by an optimization process that automatically identifies and recommends bundles of multiple tasks that are compatible with workers' present and future contexts.” Nath 2015 teaches, in para. [0016], “Context-Aware Crowdsourced Task Optimizer uses machine learning to train predictive models that are used to determine which workers are most likely to complete particular tasks (or bundles of two or more tasks) successfully, and then to assign or recommend tasks and task bundles to workers most likely to complete those tasks.” The probabilistic and/or predictive models in Nath 2015 read on the claimed “completion probability model.”
Regarding claims 8, 10, 13, and 14, while the claims are of different scope relative to claims 1, 3, 6, and 7, the claims recite limitations similar to the limitations recited by claims 1, 2, 6, and 7. Accordingly, claims 8, 10, 13, and 14 are rejected as obvious in view of the combination of Nath 2015, Nath 2014, Shook, Dubey, Kozloski, and Almog, for at least the same reasons as claims 1, 3, 6, and 7.
Regarding claims 15, 17, and 20, while the claims are of different scope relative to claims 1, 3, and 7, the claims recite limitations similar to the limitations recited by claims 1, 3, and 7. Accordingly, claims 15, 17, and 20 are rejected as obvious in view of the combination of Nath 2015, Nath 2014, Shook, Dubey, Kozloski, and Almog, for at least the same reasons as claims 1, 3, and 7.
Regarding claim 22, the combination of Nath 2015, Nath 2014, Shook, Dubey, Kozloski, and Almog teaches the following limitations:
“A method as in claim 1, further comprising: identifying, via additional natural language processing performed on the worker data, a co-worker knowledge of assignment benefit score for each of the workers, wherein the co-worker knowledge of assignment benefit score is a factor that the respective worker is more likely to complete the new task if a co-worker is informed of the assignment to the respective worker.” Nath 2015 teaches, in para. [0072], “Further, in various embodiments, an online worker questionnaire or the like can be used to request initial worker preferences, profile information, task history, etc., for use in constructing or learning the initial worker model.” Shook teaches, in col. 12, ll. 43-45, “As shown in FIG. 4, process 400 may include receiving employee information associated with an employee (block 410).” Shook teaches, in col. 13, ll. 9-11, “In some implementations, cloud platform 220 may provide a user interface including a set of prompts to obtain employee information.” Shook teaches, in col. 13, ll. 28-35, “In some implementations, cloud platform 220 may parse a document to obtain the employee information. For example, cloud platform 220 may utilize a natural language processing technique to parse a resume document and obtain information identifying a set of tasks completed by a particular employee (e.g., a particular entity), a set of roles assigned to the particular employee, a salary history of the particular employee, or the like.” Using natural language processing of employee information, in Shook, when applied to obtaining worker information, in Nath 2015, reads on the claimed “identifying, via additional natural language processing performed on the worker data.” Nath 2015 teaches, in para. [0018], “Further, it should also be understood that groups of human and/or virtual workers can also be ‘bundled’ by the Context-Aware Crowdsourced Task Optimizer such that multiple workers can cooperate to perform particular tasks or task bundles. In the case of multiple workers acting as a group, the Context-Aware Crowdsourced Task Optimizer can learn a predictive worker model across the group as a whole, thereby effectively treating a group of multiple workers as a single ‘super worker’ or the like. As such, recommending tasks to particular groups of workers is treated in the same way as recommending tasks to individual workers.” Having knowledge of the likelihood of a worker completing a task, and knowledge of the likelihood of a group of workers completing the task, or worker information, including information about groups of workers being involved with tasks and their optimization data, in Nath 2015, reads on the claimed “co-worker knowledge of assignment benefit score for each of the workers, wherein the co-worker knowledge of assignment benefit score is a factor that the respective worker is more likely to complete the new task if a co-worker is informed of the assignment to the respective worker.” When a group is assigned to a task, in Nath 2015, the group includes a worker and at least one other group member, the at least one other group member being the worker’s “co-worker.” The rationales for combining the teachings of Nath 2015 and Shook, and the teachings of the other cited references, in the rejection of claim 1, also apply to this rejection of claim 22.
“Transmitting a follow-through risk notification from the computing device to the other computing device for presentation of the follow-through risk notification via the other computing device, the follow-through risk notification being associated with the best worker and indicating the respective knowledge of assignment benefit score associated with the best worker.” Shook teaches, in col. 5, ll. 53-55, “the cloud platform may determine engagement of an employee based on monitoring completion of one or more tasks.” Shook teaches, in col. 19, ll. 55-59, “FIGS. 5A-5C are diagrams of an example implementation 500 relating to example process 400 shown in FIG. 4. FIGS. 5A-5C show an example of providing a user interface (e.g., an individual achievement user interface) to enable performance achievement for an employee of an organization.” Shook teaches, in col. 20, ll. 8-13, “As shown in FIG. 5B, cloud platform 220 receives employee information from a set of databases 510, such as receiving engagement information from engagement database 510-1, strengths information from strengths database 510-2, and priorities information from priorities database 510-3.” Shook teaches, in col. 20, ll. 38-41, “As further shown in FIG. 5B, and by reference number 530, based on detecting the interaction with user interface 520, cloud platform provides a user interface 535 for display to the employee via client device 210-1.” The transmitting of the engagement information for providing the user interface for display to the employee via the employee’s client device, in Shook, reads on the claimed “transmitting a follow-through risk notification from the computing device to the other computing device for presentation of the follow-through risk notification via the other computing device.” The combination of the worker information and the group information used to optimally assign tasks, in Nath 2015, when displayed per the teachings of Shook, reads on the claimed “the follow-through risk notification” “indicating the respective knowledge of assignment benefit score associated with the best worker.” The rationales for combining the teachings of Nath 2015 and Shook, and those of the other cited references, in the rejections of claims 1 and 2 above, also apply to this rejection of claim 25.
Regarding claim 24, the combination of Nath 2015, Nath 2014, Shook, Dubey, Kozloski, and Almog teaches the following limitations:
“A method as in claim 1, wherein the collected worker data further comprises acceptance information of the workers accepting a previously assigned task, and wherein the providing the recommendation of the best worker further comprises the computing device analyzing the acceptance information of the workers.” Nath teaches, in para. [0147], “the Context-Aware Crowdsourced Task Optimizer updates (445) worker models (415) as additional worker history becomes available with respect to task acceptances, task completions, payment demands, etc.” The worker information about task acceptances, in Nath 2015, reads on the claimed “wherein the collected worker data further comprises acceptance information of the workers accepting a previously assigned task.” See also the acceptances mentioned in paras. [0071] and [0072] of Nath 2015. The use of the information about task acceptances to update worker models, which are then used to recommend tasks to workers (see para. [0015]), in Nath 2015, reads on the claimed “wherein the providing the recommendation of the best worker further comprises the computing device analyzing the acceptance information of the workers.”
Regarding claim 25, the combination of Nath 2015, Nath 2014, Shook, Dubey, Kozloski, and Almog teaches the following limitations:
“A method as in claim 24, wherein the acceptance information is gathered via performing natural language processing on a document in which a previous task was accepted by a worker.” Nath 2015 teaches, in para. [0072], “Further, in various embodiments, an online worker questionnaire or the like can be used to request initial worker preferences, profile information, task history, etc., for use in constructing or learning the initial worker model.” Nath teaches, in para. [0147], “the Context-Aware Crowdsourced Task Optimizer updates (445) worker models (415) as additional worker history becomes available with respect to task acceptances, task completions, payment demands, etc.” The task acceptances, in Nath 2015, read on the claimed “acceptance information.” Nath does not appear, however, to explicitly teach the worker history and related information being gathered from a document using natural language processing. Shook teaches, in col. 12, ll. 43-45, “As shown in FIG. 4, process 400 may include receiving employee information associated with an employee (block 410).” Shook teaches, in col. 13, ll. 9-11, “In some implementations, cloud platform 220 may provide a user interface including a set of prompts to obtain employee information.” Shook teaches, in col. 13, ll. 28-35, “In some implementations, cloud platform 220 may parse a document to obtain the employee information. For example, cloud platform 220 may utilize a natural language processing technique to parse a resume document and obtain information identifying a set of tasks completed by a particular employee (e.g., a particular entity), a set of roles assigned to the particular employee, a salary history of the particular employee, or the like.” The parsing of documents using natural language processing to obtain information, in Shook, reads on the claimed “information is gathered via performing natural language processing on a document in which a previous task was accepted by a worker.” The rationales for combining the teachings of Nath 2015 and Shook, and those of the other cited references, in the rejection of claim 1 above, also apply to this rejection of claim 25.
Regarding claim 26, the combination of Nath 2015, Nath 2014, Shook, Dubey, Kozloski, and Almog teaches the following limitations:
“A method as in claim 1, wherein the providing the recommendation of the best worker further comprises the computing device weighing a likelihood of task acceptance vs. the worker completion probability.” Nath 2015 teaches, in para. [0043], “In various embodiments, these personal preferences are optionally specified by the worker and/or automatically learned by the Context-Aware Crowdsourced Task Optimizer by observing factors including, but not limited to, worker acceptance of particular types of tasks, acceptance of tasks at particular price points, task completions over time, etc.” Nath 2015 teaches, in para. [0071], “The Context-Aware Crowdsourced Task Optimizer automatically learns and models such worker preferences by analyzing the history of individual workers or particular groups or bundles of workers with respect to various tasks acceptances, task completions, task parameters including payment amounts, complexity or difficulty, distance, time, etc.” Nath 2015 teaches, in para. [0101], “Further, P.sub.τω represents the probability that worker ω accepts task.” Nath 2015 teaches, in para. [0106], “The probability that a worker completes a particular task is not only dependent on the task, but is also a function of the set of tasks that he/she has accepted.” The Context-Aware Crowdsourced Task Optimizer considering the probability of task acceptance and the probability of task completion, to optimize task recommendations, in Nath 2015, reads on the claimed “wherein the providing the recommendation of the best worker further comprises the computing device weighing a likelihood of task acceptance vs. the worker completion probability.”
Regarding claim 27, the combination of Nath 2015, Nath 2014, Shook, Dubey, Kozloski, and Almog teaches the following limitations:
“A computer system as in claim 15, wherein the method further comprises: transmitting the worker data, the task completion rate for the workers, and the visual model to a machine learning system to form an updated machine learning system.” Nath 2015 teaches, in para. [0029], “the aforementioned learned worker models 135 are generated by a worker model generation module 180 that uses any of a wide variety of machine learning techniques to generate machine-learned models for each worker (or worker group). The worker model generation module 180 also update the learned worker models 135 over time when additional observations (e.g., task completions, worker history, etc.) become available.” Nath 2015 teaches, in para. [0071], “The Context-Aware Crowdsourced Task Optimizer automatically learns and models such worker preferences by analyzing the history of individual workers or particular groups or bundles of workers with respect to various tasks acceptances, task completions, task parameters including payment amounts, complexity or difficulty, distance, time, etc. The learned model for each worker is then used by the Context-Aware Crowdsourced Task Optimizer to evaluate the likelihood that a particular worker will successfully complete a future task.” The providing of the worker histories to the worker model generation module, to generate updated machine-learned models of workers, in Nath 2015, reads on the claimed “transmitting the worker data, the task completion rate for the workers, and the visual model to a machine learning system to form an updated machine learning system.”
“Using the updated machine learning system to analyze and predict worker task completion and to give an answer to a question.” Nath 2015 teaches, in para. [0052], “Given such information, the Context-Aware Crowdsourced Task Optimizer will evaluate the learned worker models to return a probabilistic likelihood that particular workers will perform the particular task or bundle.” Using the machine-learned worker models from the worker model generation module, to develop worker performance (completion) probabilities, for determining which workers to recommend, in Nath 2015, reads on the claimed “using the updated machine learning system to analyze and predict worker task completion and to give an answer to a question.”
Regarding claim 28, while the claim is of different scope relative to claim 22, the claim recites limitations similar to the limitations recited by claim 22. Accordingly, claim 28 is obvious under 35 USC 103, in view of the combination of Nath 2015, Nath 2014, Shook, Dubey, Kozloski, and Almog, for at least the same reasons as claim 22.
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nath 2015, in view of Nath 2014, further in view of Shook, further in view of Dubey, further in view of Kozloski, further in view of Almog, and further in view of U.S. Pat. App. Pub. No. 2017/0323211 A1 to Bencke et al. (“Bencke”).
Regarding claim 2, the combination of Nath 2015, Nath 2014, Shook, Dubey, Kozloski, and Almog teaches the following limitations:
“Transmitting, by the computing device to the other computing device, a follow-through risk notification for presentation by the other computing device, wherein the follow-through risk notification is associated with the best worker and indicates one or more of the factors associated with the completed tasks of the best worker.” Shook teaches, in col. 5, ll. 53-55, “the cloud platform may determine engagement of an employee based on monitoring completion of one or more tasks.” Shook teaches, in col. 19, ll. 55-59, “FIGS. 5A-5C are diagrams of an example implementation 500 relating to example process 400 shown in FIG. 4. FIGS. 5A-5C show an example of providing a user interface (e.g., an individual achievement user interface) to enable performance achievement for an employee of an organization.” Shook teaches, in col. 20, ll. 8-13, “As shown in FIG. 5B, cloud platform 220 receives employee information from a set of databases 510, such as receiving engagement information from engagement database 510-1, strengths information from strengths database 510-2, and priorities information from priorities database 510-3.” Shook teaches, in col. 20, ll. 38-41, “As further shown in FIG. 5B, and by reference number 530, based on detecting the interaction with user interface 520, cloud platform provides a user interface 535 for display to the employee via client device 210-1.” The transmitting of the engagement information for providing the user interface for display to the employee via the employee’s client device, in Shook, reads on the claimed “transmitting, by the computing device to the other computing device, a follow-through risk notification for presentation by the other computing device.” The relationship between the employee engagement, the completion of tasks, and the information displayed to the employee on his or her client device, in Shook, reads on the claimed “wherein the follow-through risk notification is associated with the best worker and indicates one or more of the factors associated with the completed tasks of the best worker.” It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system and devices of the combination of Nath 2015, Nath 2014, Dubey, Kozloski, and Almog, to include the user interface and displayed information of employees, of Shook, to enable performance achievement for the employees, as taught by Shook (see col. 19, ll. 55-59).
Bencke teaches limitations below of claim 2 that do not appear to be explicitly taught in their entirety by the combination of Nath 2015, Nath 2014, Shook, Dubey, Kozloski, and Almog:
“A method as in claim 1, further comprising: determining, by the computing device, one or more factors associated with the completed tasks of the workers and selected from a group consisting of positive feedback received by the respective worker and negative feedback received by the respective worker.” Bencke teaches, in para. [0070], “As the qualified user completes tasks, the system may be configured to analyze the task and include positive feedback (PF) on the tasks. The positive feedback corresponds to data that is set with the user account that includes information on how well the task was completed, for example, tracking the specific task, the inputs received for the task, acceptance of the inputs, and the time to complete the tasks.” Bencke teaches, in para. [0071], “A qualified user also may receive negative feedback (NF). For example, the system may receive information that the completed task is inaccurate, portends to responses not within the graph of acceptable response, and/or is not completed in a timely manner. Accordingly, the system may assign receive negative feedback (NF) on the completed tasks within the user account.” The determining of the PF and NF in Bencke reads on the claimed “determining, by the computing device, one or more factors associated with the completed tasks of the workers and selected from a group consisting of positive feedback received by the respective worker and negative feedback received by the respective worker.”
Bencke describes crowdsourcing (see para. [0002]), similar to the claimed invention and to the combination of Nath 2015, Nath 2014, Shook, Dubey, Kozloski, and Almog. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the task completion analyses of the combination of Nath 2015, Nath 2014, Shook, Dubey, Kozloski, and Almog, to include consideration of feedback, as in Bencke, to identify users that should be promoted to mentor positions and users that should be blocked for poor performance, as taught by Bencke (see paras. [0070] and [0071]), which improves the overall crowdsourcing platform.
Regarding claim 9, while the claim is of different scope relative to claim 2, the claim recites limitations similar to the limitations recited by claim 2. Accordingly, claim 9 is rejected as obvious in view of the combination of Nath 2015, Nath 2014, Shook, Dubey, Kozloski, Almog, and Bencke for at least the same reasons as claim 2.
Regarding claim 16, while the claim is of different scope relative to claim 2, the claim recites limitations similar to the limitations recited by claim 2. Accordingly, claim 16 is rejected as obvious in view of the combination of Nath 2015, Nath 2014, Shook, Dubey, Kozloski, Almog, and Bencke for at least the same reasons as claim 2.

Response to Arguments
On pp. 15-20 of the Response, the applicant argues for reconsideration and withdrawal of the claim rejections under 35 USC 103. More specifically, on p. 17, the applicant highlights the added “transmitting a message,” “identifying” “a reminder requirement,” “transmitting a reminder message,” and related limitations, of independent claim 1, as being aspects of the claim that are not taught by the cited Nath 2015, Shook, Dubey, Kozloski, and Gruber references. The applicant focuses mainly on alleged deficiencies of Gruber. (See Response, pp. 17-19.) The applicant’s arguments are moot, however, because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Gruber is no longer cited in the claim rejections under 35 USC 103, and instead, the combination of cited references now includes Nath 2014 and Almog in place of Gruber.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624